DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1–5, 7–16, and 18–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Kilroy et al. (US 2019/0005848 A1) in view of Kjallstrom et al. (US 2020/0160607 A1) and in further view of Tian et al. (US 2020/0121556 A1).
Regarding claim 12, Garcia Kilroy discloses: 
A surgical robotic system, comprising: (Paras. 8–9 of Garcia Kilroy: VR system interface with a real or actual (non-virtual operating room, including monitoring an actual robotic surgical procedure; Par. 84: VR system interfaces with one or more features of real robotic surgical environment)
A plurality of [sensors], including at least one [sensor] integrated with a portable electronic device operated by a local user in an operating room (OR), and at least one stationary depth camera arranged in the OR; (Par. 3 of Garcia Kilroy: camera as surgical instrument; Par. 69: tracking emitters mounted on a ceiling, or fixture, as well as outward facing surfaces of head-mounted display 220; Par. 84: VR system interfaces with one or more features of real robotic surgical environment; Par. 88: surgical environment includes cameras for scanning and modeling surgical environment; Par. 118 further discloses camera internal to patient) 
A surgical robot and controller (Fig. 1A and Par. 41 of Garcia Kilroy: robotic surgical system, including one or more robotic arms 160 and control tower 152; Also Par. 42: foot-operated controls 120 and handheld user interface devices 122); and
A processor, configured to perform the following; (Par. 47 of Garcia Kilroy: virtual reality processor)
Generating a virtual representation of the OR based on a) robot information received from the surgical robot or controller, and b) sensing of the OR by the plurality of (Par. 49 of Garcia Kilroy: generate a virtual robotic surgical environment within which a user may navigate around a virtual operating room; Par. 84: generate virtual robotic surgical environment, where sensor information from robotic surgical environment detects status of robotic surgical environment, such for mimicking or replicating features of the robotic surgical environment in the virtual robotic surgical environment; Par. 85: sensors detect status of robotic component, such as position, orientation, speed, velocity, operative state; Par. 88: surgical environment may additionally include cameras for scanning and/or modeling the surgical environment and its contents; Par. 90: generate virtual robotic surgical environment upon receiving status information from sensors);
Transmitting the virtual representation of the OR and three dimensional (Par. 42 of Garcia Kilroy: surgeon or other operator my user a user console 100 to remotely manipulate the robotic arms 160, where user can be located in a remote location – Examiner notes this inherently requires transmitting to the VR headset;  Par. 47: Head-mounted display displays the virtual robotic surgical environment to user; Also Par. 151: virtual reality system enables multiple surgeons to collaborate in the same virtual reality environment, where users may don head-mounted displays and interact with each other in the virtual reality, where users may be remote from one another); and
	Although disclosing interaction between two users utilizing separate head mounted displays for collaboration, Garcia Kiljoy does not explicitly teach the collaborative display of information between two users utilizing augmented reality and virtual reality as claimed.  
Kjallstrom discloses:
A processor, configured to perform the following; (Par. 75 of Kjallstrom: processor executes functions)
Generating a virtual representation (Par. 34 of Kjallstrom: technical manager inside an office sees a copy 250 of digital note created by worker superimposed on top of a digital twin 210 of vehicle 110 inside the virtual environment 205; Par. 52: system via the camera and image sensors, and optionally the depth sensor, is configured to scan and recreate a digital replica (digital twin) of a physical object in the real-world environment, and digital twin is stored to be called when requested);
Transmitting the virtual representation and three dimensional (Par. 68 of Kjallstrom: two users participate in a shared session, both using devices 100; 200, where user B is immersed inside a virtual environment containing a digital twin of the same engine in front of user A, displayed in real-time; Figs. 1, 4 and 5, and Paras. 24, 30, and 34 disclose wearable devices 100 and 200 as AR and VR headsets worn by users, including manager wearing device showing virtual environment in VR); and
Transmitting, to the portable electronic device of the local user, position of, and input from, the remote user, used to render a virtual representation of the remote user in augmented reality at the portable electronic device (Paras. 30-31 of Kjallstrom: worker performing maintenance on vehicle wearing AR glasses – Fig. 4; Figs. 11 and 12 and Par. 68: “In FIG. 11, user A may be present in front of a physical engine, while user B is immersed inside a virtual environment containing the digital twin of the same engine. User A may see, within an AR setting displayed in his device 100, a virtual avatar 305 of user B indicating the position and orientation of user B in real-time, while user B sees a virtual avatar 405 of user A in real-time in FIG. 12.” Also disclosing “User A may also see a laser shooting out from user B′s virtual avatar in real-time, indicating the gaze or pointing direction of user B.” – i.e. position and input from remote user – e.g. Fig. 11; Figs. 1, 4 and 5, and Paras. 24, 30, and 34 disclose wearable devices 100 and 200 as AR and VR headsets worn by users, including device 100 as AR glasses or in form of hand-held device such as mobile phone or tablet)
Both Garcia Kiljoy and Kjallstrom are directed to collaborative virtual reality systems that allow multiple users to view the same environment and communicate within the same digital environment for technical training or procedures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, using known electronic interfacing and programming techniques.  The modification results in an improved collaborative environment by allowing additional communication between users in a more realistic interactive manner to provide easier communication and better feedback in a more natural manner (e.g. as if in person together) while allowing for users to be remote from one another (saving costs and other barriers for in-person interactions).  
Although teaching depth sensing and camera imaging, Garcia Kiljoy modified by Kjallstrom does not explicitly disclose the sensors as depth cameras, and using three dimensional point cloud data for rendering. 
Tian discloses: 
A plurality of depth cameras (Par 42 of Tian: imaging sensors configured to capture visual and depth data, including LIDAR or RGBD cameras for capturing RGB colored image data; Fig. 1A shows cameras as overhead; Also note Par. 45: cameras may be adjusted locally)
three dimensional point cloud data for rendering (Par. 56 of Tian: full color images and corresponding depth data captured by depth camera of patient’s body, and used to generate the virtualized version of the patient in the form of a point cloud or other three-dimensional representation of the patient, such that virtualized version of patient’s body is visually presented via display generation component)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, by further using the depth cameras for obtaining point cloud data as provided by Tian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for tracking location information in an environment for another, yielding predictable results of utilizing point cloud and depth information for determining spatial data of an environment.  Furthermore, the modification yields an improved augmented reality system by utilizing additional information for more accurate location determination results and environmental modeling. 
Regarding claim 1, the system of claim 12 performs the method of claim 1, and therefore claim 1 is rejected based on the same rationale as claim 12 set forth above.  
Regarding claim 13, Garcia Kiljoy modified by Kjallstrom and Tian further discloses: 
Wherein the three dimensional point cloud data includes a body of a patient (Par. 56 of Tian: full color images and corresponding depth data captured by depth camera of patient’s body, and used to generate the virtualized version of the patient in the form of a point cloud or other three-dimensional representation of the patient)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, by further using the depth cameras for obtaining point cloud data as provided by Tian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for tracking location information in an environment for another, yielding predictable results of utilizing point cloud and depth information for determining spatial data of an environment.  Furthermore, the modification yields an improved augmented reality system by utilizing additional information for more accurate location determination results and environmental modeling. 
Regarding claim 2, the system of claim 13 performs the method of claim 2, and therefore claim 2 is rejected based on the same rationale as claim 13 set forth above.  
Regarding claim 14, Garcia Kiljoy modified by Kjallstrom further discloses: 
Wherein the input from the remote user includes audio data captured at the virtual reality headset (Par. 30 of Kjallstrom: device 100 includes microphone; Par. 28: “device 200 may be a copy of the device 100 and operates in the same manner”;  Fig. 5 and Par. 34: manager wears device 200 inside an office; Par. 35 of Kjallstrom: notes include audio files; Par. 70: Other notes may include an audio-based note 760 and a video-based note 765. As may be appreciated, the audio-based note 760 and the video-based note 765 may be tied to a particular digital text-based note 750 so that the user may read about an element of the machine, hear an issue or what operation of that element should sound like, and see the element in motion (or what the author of the note meant by the description attached to the element); Also note Kjallstrom further discloses in Par. 71: manager may generate audio commands)
Both Garcia Kiljoy and Kjallstrom are directed to collaborative virtual reality systems that allow multiple users to view the same environment and communicate within the same digital environment for technical training or procedures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, using known electronic interfacing and programming techniques.  The modification results in an improved collaborative environment by allowing additional communication between users in a more realistic interactive manner to provide easier communication and better feedback in a more natural manner (e.g. as if in person together) while allowing for users to be remote from one another (saving costs and other barriers for in-person interaction.
Regarding claim 3, the system of claim 14 performs the method of claim 3, and therefore claim 3 is rejected based on the same rationale as claim 14 set forth above.  
Regarding claim 15, Garcia Kiljoy modified by Kjallstrom further discloses: 
Wherein the input from the remote user includes at least one of: virtual annotations generated by a digital tool remotely, anatomical segmentation data, trocar placement, and previous surgical set up, to be rendered in the augmented reality at the portable electronic device (Note par. 92 of Garcia Kiljoy discusses comparing actual surgical procedure with a planned surgical procedure as planned in a virtual robotic surgical environment, such as expected position of robotic component – i.e. planned surgical procedure is a “previous surgical setup”;  
	Kjallstrom, however, discloses in Par. 25: user creates a digital note which is attached to a digital replica of the machine or physical environment, carrying a piece of information regarding an element of a machine, where user attaches the digital note; Paras. 34–35: manager in office uses his own controller 220 and can ad step-by-step instructions and markers which include their own respective embedded information anchored to the points a user attaches them to; Figs. 11 and 12 and Par. 68: User A may see virtual avatar of user B indicating position and orientation of user B in real-time, and may also see a laser shooting out from user B’s virtual avatar in real-time, and also modify digital note)
Both Garcia Kiljoy and Kjallstrom are directed to collaborative virtual reality systems that allow multiple users to view the same environment and communicate within the same digital environment for technical training or procedures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, using known electronic interfacing and programming techniques.  The modification results in an improved collaborative environment by allowing additional communication between users in a more realistic interactive manner to provide easier communication and better feedback in a more natural manner (e.g. as if in person together) while allowing for users to be remote from one another (saving costs and other barriers for in-person interactions).  
Regarding claim 4, the system of claim 15 performs the method of claim 4, and therefore claim 4 is rejected based on the same rationale as claim 15 set forth above.  
Regarding claim 16, Garcia Kiljoy modified by Kjallstrom further disclose: 
Wherein the portable electronic device of the local user is a tablet computer and the augmented reality is rendered over a stream of images captured by the tablet computer and displayed on a screen of the tablet computer (Par. 30 of Kjallstrom: hand-held device such as a mobile phone or tablet, where rendered image superimposed on top of physical objects in real-world environment, where device 100 includes camera and image sensors, and depth sensor; Par. 46: Combined with the graphics engine, the system is capable of displaying a rendered image that remains fixed relative to the surroundings in the physical world to the user, superimposed on top of the physical objects in the real-world environment;  Par. 52: system via the camera and image sensors, and optionally the depth sensor, is configured to scan and recreate a digital replica (digital twin) of a physical object in the real-world environment) 
Both Garcia Kiljoy and Kjallstrom are directed to collaborative virtual reality systems that allow multiple users to view the same environment and communicate within the same digital environment for technical training or procedures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, using known electronic interfacing and programming techniques.  The modification results in an improved collaborative environment by allowing additional communication between users in a more realistic interactive manner to provide easier communication and better feedback in a more natural manner (e.g. as if in person together) while allowing for users to be remote from one another (saving costs and other barriers for in-person interactions).
Regarding claim 5, the system of claim 16 performs the method of claim 5, and therefore claim 5 is rejected based on the same rationale as claim 16 set forth above.   
Regarding claim 18, Garcia Kiljoy further discloses:
Wherein the robot information includes at least one of: joint angles of one or more surgical robotic arms, tool types, tool grasp status, active tool energy, position and orientation of a surgical table, and an error code of the surgical robotic system (Paras. 59–61 of Garcia Kiljoy: virtual robotic arm coordinated real robotic surgical system, where control includes behavior for actuation of at least one joint; Par. 86: one or more accelerometers coupled to robotic arm link configured to provide information about robotic arm ling’s position  and orientation; Fig 1B shows robotic arm with joint angles, where Par. 90 discloses “the virtual robotic component may be substantially representative of the robotic component in visual form and/or function)” such that “if a surgeon moves a robotic arm during a robotic surgical procedure to a particular pose, then a virtual robotic arm in the virtual environment may move correspondingly”)
Regarding claim 7, the system of claim 18 performs the method of claim 7, and therefore claim 7 is rejected based on the same rationale as claim 18 set forth above.  
Regarding claim 19, Garcia Kiljoy modified by Kjallstrom further discloses: 
camera integrated with the portable electronic device (Par. 28 of Kjallstrom: devices 100 and 200 operate in same manner; Par. 30: device 100 comprises camera and image sensors, depth sensors) and to localize the position and orientation of the portable electronic device in the common coordinate system (Paras. 43–44 of Kjallstrom: coordinate system for 6-DoF tracking is generated which relies on fiducials gathered from surroundings in the physical world via the camera and image sensors, and depth sensor, and employs coordinate system so as to render AR image having virtual objects positioned with respect to the coordinate system, from user’s perspective)
Both Garcia Kiljoy and Kjallstrom are directed to collaborative virtual reality systems that allow multiple users to view the same environment and communicate within the same digital environment for technical training or procedures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, using known electronic interfacing and programming techniques.  The modification results in an improved collaborative environment by allowing additional communication between users in a more realistic interactive manner to provide easier communication and better feedback in a more natural manner (e.g. as if in person together) while allowing for users to be remote from one another (saving costs and other barriers for in-person interactions).
Tian discloses: 
Wherein the simultaneous location and mapping (SLAM) is performed upon data generated by the at least one depth camera, to localize the position and orientation of the device in the common coordinate system (Par. 56 of Tian: “In some embodiments, in addition to full color images and infrared images, a virtualized version of the patient's body 107 captured by the depth camera 106 is displayed. The full color images and corresponding depth data that are streamed from the image sensors 106 (e.g, depth camera) are used to generate the virtualized version of the patient in the form of a point cloud or other three-dimensional representation of the patient, such that the virtualized version of the patient's body 107 that is visually presented at the remote site 105 via the display generation component 103 corresponds closely to the state of the patient 104 at the local site 102 at substantially the same time.”  Par. 63: the central control server 136 handles the computation related to real-time, simultaneous localization and mapping (SLAM) using real-time dense surface mapping and tracking techniques)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, by further using the depth cameras for obtaining point cloud data as provided by Tian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for tracking location information in an environment for another, yielding predictable results of utilizing point cloud and depth information for determining spatial data of an environment.  Furthermore, the modification yields an improved augmented reality system by utilizing additional information for more accurate location determination results and environmental modeling. 
Regarding claim 8, the system of claim 19 performs the method of claim 8, and therefore claim 8 is rejected based on the same rationale as claim 19 set forth above.  
Regarding claim 20, Garcia Kiljoy modified by Kjallstrom further discloses: 
Wherein the position and orientation of the portable electronic device is communicated to the virtual reality headset, used to render a virtual representation of the portable electronic device or a virtual representation of the local user in the virtual reality environment of the remote user (Paras. 30-31 of Kjallstrom: worker performing maintenance on vehicle wearing AR glasses – Fig. 4; Figs. 11 and 12 and Par. 68: “In FIG. 11, user A may be present in front of a physical engine, while user B is immersed inside a virtual environment containing the digital twin of the same engine. User A may see, within an AR setting displayed in his device 100, a virtual avatar 305 of user B indicating the position and orientation of user B in real-time, while user B sees a virtual avatar 405 of user A in real-time in FIG. 12.”; Figs. 1, 4 and 5, and Paras. 24, 30, and 34 disclose wearable devices 100 and 200 as AR and VR headsets worn by users, including device 100 as AR glasses or in form of hand-held device such as mobile phone or tablet)
Both Garcia Kiljoy and Kjallstrom are directed to collaborative virtual reality systems that allow multiple users to view the same environment and communicate within the same digital environment for technical training or procedures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, using known electronic interfacing and programming techniques.  The modification results in an improved collaborative environment by allowing additional communication between users in a more realistic interactive manner to provide easier communication and better feedback in a more natural manner (e.g. as if in person together) while allowing for users to be remote from one another (saving costs and other barriers for in-person interactions).  
Regarding claim 9, the system of claim 20 performs the method of claim 9, and therefore claim 9 is rejected based on the same rationale as claim 20 set forth above.  
Regarding claim 10, Garcia Kiljoy modified by Kjallstrom and Tian further discloses:
Wherein the one or more depth cameras include RGBD cameras (Par. 9 of Tian: RGBD images of patient; Par. 42: RGBD cameras for capturing RGB colored images data and corresponding depth data of scene)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, by further using the depth cameras for obtaining point cloud data as provided by Tian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for tracking location information in an environment for another, yielding predictable results of utilizing point cloud and depth information for determining spatial data of an environment.  Furthermore, the modification yields an improved augmented reality system by utilizing additional information for more accurate location determination results and environmental modeling. 
Regarding claim 11, Garcia Kiljoy modified by Kjallstrom further discloses:
Wherein the virtual representation of the remote user includes at least one of: a) a virtual representation of the virtual reality headset, b) virtual hands indicating hand movement or hand location of the remote user, or c) a virtual avatar resembling part of or a whole human (Par. 20 and Figs 11 and 12 of Kjallstrom: each user seeing an avatar of the other user)
Both Garcia Kiljoy and Kjallstrom are directed to collaborative virtual reality systems that allow multiple users to view the same environment and communicate within the same digital environment for technical training or procedures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, using known electronic interfacing and programming techniques.  The modification results in an improved collaborative environment by allowing additional communication between users in a more realistic interactive manner to provide easier communication and better feedback in a more natural manner (e.g. as if in person together) while allowing for users to be remote from one another (saving costs and other barriers for in-person interactions).  

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Kilroy et al. (US 2019/0005848 A1) in view of Kjallstrom et al. (US 2020/0160607 A1) and Tian et al. (US 2020/0121556 A1) in further view of Maciocci et al. (US 2012/0249416 A1).  
Regarding claim 17, the limitations included from claim 12 are rejected based on the same rationale as claim 12 set forth above and incorporated herein.  Further regarding claim 17, Garcia Kiljoy modified by Kjallstrom further discloses: 
Wherein the portable electronic device of the local user is a head worn display with a (Paras. 30-31 of Kjallstrom: worker performing maintenance on vehicle wearing AR glasses – Fig. 4 – where device is capable of displaying a rendered image of 2D and 3D elements to the user, superimposed on top of the physical objects in the real-world environment)
Both Garcia Kiljoy and Kjallstrom are directed to collaborative virtual reality systems that allow multiple users to view the same environment and communicate within the same digital environment for technical training or procedures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy by utilizing an augmented reality display for a local user as provided by Kjallstrom, using known electronic interfacing and programming techniques.  The modification results in an improved collaborative environment for a procedure by providing improved visibility of the real-world environment, improving the user’s capabilities for interacting with his/her surrounding environment while receiving guidance from a trainer.  
The only limitation missing is the “transparent display.”  Although this would have been obvious to one of ordinary skill in the art at the time the invention was made, Maciocci is further relied upon.  
Maciocci discloses:
Wherein the portable electronic device of the local user is a head worn display with a transparent display area onto which the augmented reality is rendered over (Par. 66 of Maciocci: head mounted display may be semitransparent enabling user to view the scene beyond the display with projected images appearing superimposed upon the background scene)
The cited references are all related to collaborative digital imaging environments allowing multiple users to coordinate efforts for a joint project.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed collaborative surgical VR/AR system of Garcia Kiljoy using the technique for providing the interactive feedback and display between users as provided by Kjallstrom, and using the depth cameras for obtaining point cloud data as provided by Tian, by utilizing the type of augmented reality display provided by Maciocci, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of AR display for another, yielding predictable results of utilizing a see-through AR display for providing the AR-based images.  Furthermore, the modification results in an improved display system by allowing a user to maintain a certain level of natural vision, allowing clearer viewing of his surrounding avoiding, in part, potential issues with digital delay during image processing and rendering. 
Regarding claim 6, the system of claim 17 performs the method of claim 6, and therefore claim 6 is rejected based on the same rationale as claim 17 set forth above.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616